Exhibit 10.14

 

ORAMED PHARMACEUTICALS INC.

SECOND AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN

Restricted Stock Unit Notice

 

  Grantee Name and Address:                    

 

In accordance with the Restricted Stock Unit Agreement, of which this Restricted
Stock Unit Notice is a part (which together, constitute the “Customizing
Information”), the Company hereby grants to the above named grantee (the
“Grantee”) the following Restricted Stock Units.

 

  Grant Date:       Restricted Stock Units Granted:       Purchase Price, if
any:       Total Exercise Price:       Form of Settlement:       Expiration
Date:       Restricted Stock Unit Vesting Schedule:    

 

  Percentage of Total Restricted Stock Units Vested Vesting Date Incremental
Amount Cumulative Amount      

 

ACCEPTANCE BY GRANTEE

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Agreement
to be issued as of the date set forth above.

 

Date:             (Signature of Grantee) 

  

Notice Address:

 



 

 

  ORAMED PHARMACEUTICALS INC.   a Delaware corporation       By:       Name:    
Title: CFO

 



 

 

 

ORAMED PHARMACEUTICALS INC.

SECOND AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN 

Restricted Stock Unit Agreement

 

This Restricted Stock Unit Agreement and the associated restricted stock unit
notice (the “Customizing Information”), which Customizing Information is
available in written or electronic form from the Chief Financial Officer of
Oramed Pharmaceuticals Inc., a Delaware corporation (the “Company”), is made as
of the date shown as the “Grant Date” in the Customizing Information (the “Grant
Date”) by and between the Company, and the individual identified in the
Customizing Information (the “Grantee”). This instrument and the Customizing
Information is collectively referred to as the “Restricted Stock Unit
Agreement.”

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted the Oramed Pharmaceuticals Inc. Second
Amended and Restated 2008 Stock Incentive Plan, as amended and in effect from
time to time (the “Plan”); and

 

WHEREAS, the Compensation Committee (the “Committee”) of the Company’s Board of
Directors has authorized the grant of restricted stock units (“RSUs”) with
respect to the Company’s common stock, par value $0.012 per share (“Stock”),
upon the terms and conditions set forth below and pursuant to the Plan, a copy
of which is incorporated herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Grantee agree as follows.

 

1. Grant. Subject to the terms of the Plan and this Restricted Stock Unit
Agreement, the Company hereby grants to the Grantee that number of restricted
stock units (“RSUs”) equal to the corresponding number of shares of the
Company’s Stock (the “Underlying Shares”) shown in the Customizing Information
under “Restricted Stock Units Granted.”

 

2. Vesting. Subject to the Continuous Service (as defined in the Plan) of the
Grantee, as of a “Vesting Date,” as specified in the Customizing Information,
and the Grantee as of such date is not in violation of any confidentiality,
inventions and/or non-competition agreement with the Company, all or a portion,
as applicable (the “Incremental Amount,” as specified in the Customizing
Information), of the RSUs shall vest on such date. For the avoidance of doubt,
except as otherwise provided pursuant to the terms of the Plan, if the Grantee’s
Continuous Service is terminated by the Company or by the Grantee for any
reason, whether voluntarily or involuntarily, no RSUs granted pursuant to this
Restricted Stock Unit Agreement shall vest under any circumstances on and after
the date of such termination.

 

For purposes of this Section 2, the term “Company” refers to the Company and all
Subsidiaries.

 

3. Dividends. A Grantee shall be credited with dividend equivalents equal to the
dividends the Grantee would have received if the Grantee had been the actual
record owner of the Underlying Shares on each dividend record date on or after
the Grant Date and through the date the Grantee receives a settlement pursuant
to Section 4 below (the “Dividend Equivalent”). If a dividend on the stock is
payable wholly or partially in stock, the Dividend Equivalent representing that
portion shall be in the form of additional RSUs, credited on a one-for-one
basis. If a dividend on the stock is payable wholly or partially in cash, the
Dividend Equivalent representing that portion shall also be in the form of cash
and a Grantee shall be treated as being credited with any cash dividends,
without earnings, until settlement pursuant to Section 4 below. If a dividend on
stock is payable wholly or partially in other than cash or stock, the Committee
may, in its discretion, provide for such Dividend Equivalents with respect to
that portion as it deems appropriate under the circumstances. Dividend
Equivalents shall be subject to the same terms and conditions as the RSUs
originally awarded pursuant to this Restricted Stock Unit Agreement, and they
shall vest (or, if applicable, be forfeited) as if they had been granted at the
same time as the original RSU award. Dividend Equivalents representing the cash
portion of a dividend on stock shall be settled in cash.

 



 2 

 

 

4. Delivery of Underlying Shares and Dividend Equivalent Settlement. With
respect to any RSUs that become vested RSUs as of a Vesting Date pursuant to
Section 2, subject to the Grantee's delivery of a written notice to the Company,
which may be by electronic email (the date of such notice is the “Settlement
Date”), and only following the Settlement Date, the Company shall issue and
deliver to the Grantee as soon as practicable following the Settlement Date, (a)
the number of Underlying Shares indicated in such written notice and (b) the
amount (and in the form) due with respect to the Dividend Equivalents applicable
to such Underlying Shares. The Grantee may request issuance of Underlying Shares
with respect to any vested RSUs in one or more installments, from time to time,
provided that the Settlement Date must be on or before the tenth anniversary of
the grant date of the applicable RSUs (the “Final Settlement Date”). If the
Grantee has not delivered a written notice regarding settlement on or before the
Final Settlement Date, then the RSUs that have not yet been settled shall
expire. Additional provisions set forth the Plan with respect to options,
including Section 9 thereof, shall apply to the RSUs mutatis mutandis, as the
Company may determine to be applicable.

 

Any shares issued pursuant to this Restricted Stock Unit Agreement shall be
issued, without issue or transfer tax, by delivering a stock certificate or
certificates for such shares out of theretofore authorized but unissued shares
or treasury shares of its stock as the Company may elect; provided, however,
that the time of such delivery may be postponed by the Company for such period
as may be required for it with reasonable diligence to comply with any
applicable requirements of law. Notwithstanding the prior sentence, delivery of
Underlying Shares shall be made only if the required purchase price designated
as the “Purchase Price” shown in the Customizing Information per underlying RSU
is paid to the Company. Such payment may be made either (i) by means of payment
acceptable to the Company in accordance with the terms of the Plan or (ii) by a
reduction in the number of shares of stock, valued at its Fair Market Value (as
defined in the Plan), issued hereunder equal in each case to the aggregate
Purchase Price due. If the Grantee fails to pay for or accept delivery of all of
the shares, the right to shares of stock provided pursuant to this RSU may be
terminated by the Company.

 

5. Withholding Taxes. The Grantee hereby agrees, as a condition of the award of
RSUs, to provide to the Company an amount sufficient to satisfy the Company’s
obligation to withhold federal, state, local and other taxes arising by reason
of the issuance, vesting or settlement of RSUs and Dividend Equivalents
(the “Withholding Amount”), if any, by (a) authorizing the Company and/or any
Subsidiary to withhold the Withholding Amount from the Grantee’s cash
compensation or (b) remitting the Withholding Amount to the Company in cash;
provided, however, that to the extent that the Withholding Amount is not
provided by one or a combination of such methods, the Company may at its
election withhold from the Underlying Shares and Dividend Equivalents that would
otherwise be delivered that number of shares (and/or cash) having a Fair Market
Value on the date of vesting sufficient to eliminate any deficiency in the
Withholding Amount; and provided, further, that the Fair Market Value of shares
withheld shall not exceed an amount in excess of the minimum required
withholding.

 



 3 

 

 

6. Non-assignability of RSUs and Dividend Equivalents. RSUs and Dividend
Equivalents shall not be assignable or transferable by the Grantee except by
will or by the laws of descent and distribution or as permitted by the Committee
in its discretion pursuant to the terms of the Plan. During the life of the
Grantee, delivery of shares of stock and Dividend Equivalents shall be made only
to the Grantee, to a conservator or guardian duly appointed for the Grantee by
reason of the Grantee’s incapacity or to the person appointed by the Grantee in
a durable power of attorney acceptable to the Company’s counsel.

 

7. Compliance with Securities Act; Lock-Up Agreement. The Company shall not be
obligated to sell or issue any Underlying Shares or other securities in
settlement of RSUs and Dividend Equivalents hereunder unless the shares of stock
or other securities are at that time effectively registered or exempt from
registration under the Securities Act and applicable state securities laws. In
the event shares or other securities shall be delivered that shall not be so
registered, the Grantee hereby represents, warrants and agrees that the Grantee
will receive such shares or other securities for investment and not with a view
to their resale or distribution, and will execute an appropriate investment
letter satisfactory to the Company and its counsel. The Grantee further hereby
agrees that as a condition to the settlement of RSUs and Dividend Equivalents,
the Grantee will execute an agreement in a form acceptable to the Company to the
effect that the shares shall be subject to any underwriter’s lock-up agreement
in connection with a public offering of any securities of the Company that may
from time to time apply to shares held by officers and employees of the Company,
and such agreement or a successor agreement must be in full force and effect.

 

8. Legends. The Grantee hereby acknowledges that the stock certificate or
certificates evidencing shares of stock or other securities issued pursuant to
any settlement of an RSU or Dividend Equivalent hereunder may bear a legend
setting forth the restrictions on their transferability described in Section 7
hereof, if such restrictions are then in effect.

 

9. Rights as Stockholder. The Grantee shall have no rights as a stockholder with
respect to any RSUs, Dividend Equivalents or Underlying Shares until the date of
issuance of a stock certificate for Underlying Shares and any Dividend
Equivalents. Except as provided by Section 3, no adjustment shall be made for
any rights for which the record date is prior to the date such stock certificate
is issued, except to the extent the Committee so provides, pursuant to the terms
of the Plan and upon such terms and conditions it may establish.

 



 4 

 

 

10. Termination or Amendment of Plan. The Board may terminate or amend the Plan
at any time. No such termination or amendment will affect rights and obligations
under this Restricted Stock Unit Agreement, to the extent it is then in effect.

 

11. Effect Upon Employment and Performance of Services. Nothing in this
Restricted Stock Unit Agreement or the Plan shall be construed to impose any
obligation upon the Company or any Subsidiary to employ or utilize the services
of the Grantee or to retain the Grantee in its employ or to engage or retain the
services of the Grantee.

 

12. Time for Acceptance. Unless the Grantee shall evidence acceptance of this
Restricted Stock Unit Agreement by electronic or other means prescribed by the
Committee within thirty (30) days after its delivery, the RSUs and Dividend
Equivalents shall be null and void (unless waived by the Committee).

 

13. Section 409A of the Internal Revenue Code. The RSUs and Dividend Equivalents
granted hereunder are intended to avoid the potential adverse tax consequences
to the Grantee of Section 409A of the Code, as defined in the Plan, and the
Committee may make such modifications to this Agreement as it deems necessary or
advisable to avoid such adverse tax consequences.

 

14. Adjustment Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the number of Underlying Shares shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued shares of Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Stock, or similar transaction
affecting the Stock, (ii) any other increase or decrease in the number of issued
shares of Stock effected without receipt of consideration by the Company, or
(iii) any other transaction with respect to Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction.

 

15. General Provisions.

 

(a) Amendment; Waivers. This Restricted Stock Unit Agreement, including the
Plan, contains the full and complete understanding and agreement of the parties
hereto as to the subject matter hereof, and except as otherwise permitted by the
express terms of the Plan and this Restricted Stock Unit Agreement, it may not
be modified or amended nor may any provision hereof be waived without a further
written agreement duly signed by each of the parties; provided, however, that a
modification or amendment that does not materially diminish the rights of the
Grantee hereunder, as they may exist immediately before the effective date of
the modification or amendment, shall be effective upon written notice of its
provisions to the Grantee. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance. The Grantee shall have the right to
receive, upon request, a written confirmation from the Company of the
Customizing Information.

 



 5 

 

 

(b) Binding Effect. This Restricted Stock Unit Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, representatives, successors and assigns.

 

(c) Fractional RSUs, Underlying Shares and Dividend Equivalents. All fractional
Underlying Shares and Dividend Equivalents settled in stock resulting from the
application of the Vesting Schedule or the adjustment provisions contained in
the Plan shall be rounded down to the nearest whole share. If Dividend
Equivalents are settled in cash, the amount paid shall be rounded down to the
nearest penny.

 

(d) Governing Law. This Restricted Stock Unit Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law.

 

(e) Construction. This Restricted Stock Unit Agreement is to be construed in
accordance with the terms of the Plan. In case of any conflict between the Plan
and this Restricted Stock Unit Agreement, the Plan shall control. The titles of
the sections of this Restricted Stock Unit Agreement and of the Plan are
included for convenience only and shall not be construed as modifying or
affecting their provisions. The masculine gender shall include both sexes; the
singular shall include the plural and the plural the singular unless the context
otherwise requires. Capitalized terms not defined herein shall have the meanings
given to them in the Plan.

 

(f) Data Privacy. By entering into this Restricted Stock Unit Agreement and
except as otherwise provided in any data transfer agreement entered into by the
Company, the Grantee: (i) authorizes the Company, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company such information and data as the Company shall request in order to
facilitate the administration of the Plan; (ii) waives any data privacy rights
the Grantee may have with respect to such information; and (iii) authorizes the
Company to store and transmit such information in electronic form. For purposes
of this Section 14(f), the term “Company” refers to the Company and each of its
Subsidiaries.

 

(g) Notices. Any notice in connection with this Restricted Stock Unit Agreement
shall be deemed to have been properly delivered if it is delivered in the form
specified by the Committee as follows:

 

  To the Grantee: Last address provided to the Company         To the Company:

Hilla Eisenberg – CFO

   

Oramed Pharmaceuticals Inc.

Hi-Tech Park 2/5, Givat-Ram

    PO Box 39098     Jerusalem 91390, Israel     Fax2mail: +972 73 714 6872    
Email: hilla@oramed.com



 

6



 

 